The ingenious argument of the counsel for the defendant has failed to satisfy us that the complaint is defective. C. C. P., sec. 124 was intended to do away with the refined and subtle distinctions which had found a place in the law of pleading in actions for libel.
When the complaint says that the defendant "published concerning the plaintiff in a newspaper, c., a certain article containing the false and defamatory matter following," c., it sufficiently avers that the defamatory matter was concerning the plaintiff. The article — which is the whole article and every part of it — is averred to be concerning the plaintiff, and as the whole includes all its parts, the defamatory part must be concerning the plaintiff.
We think the words set forth are apparently libelous.
Judgment affirmed, and case remanded to be proceeded in, c.
Let this opinion be certified.
PER CURIAM.                                 Judgment affirmed. *Page 125